                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                   WESTERN DIVISION

UNITED STATES OF AMERICA

v.                                                  CRIMINAL NO. 5:18-CR-00006 DCB-LRA

KEVIN SINGLETON, a/k/a Sing

                              FINAL ORDER OF FORFEITURE

        Before this Court is the United States of America’s Motion for a Final Order of Forfeiture.

Mot. for Final Order of Forfeiture, ECF No. 124. Having reviewed the Government’s motion, this

Court finds that it is well taken and should be GRANTED. In support of its Order, the Court finds

as follows:

        WHEREAS, on April 29, 2019, this Court entered an Agreed Preliminary Order of

Forfeiture [ECF No. 117], ordering the Defendant, KEVIN SINGLETON, a/k/a Sing, to forfeit

the following assets:

 Criminal     Asset ID #          Asset Description
 Forfeiture
 Identifier
 A-1          18-DEA-639242       $1,142,413.01 United States Currency
 A-21         18-DEA-639875       $6,583.00 United States Currency
 B-21         18-DEA-639637       2017 Dodge Ram 3500                 Dually Truck, VIN:
                                  3C63RRGL3HG545812
 B-31         18-DEA-639691       2016 Polaris Slingshot, VIN: 57XAATFA4G5198734
 B-61         18-DEA-639735       2012 Suzuki GSX Motorcycle, VIN: JS1GX72A2C2102654
 C-21         18-DEA-640358       Assorted jewelry valued at $33,700.00:
                                   a. One pair 14K white gold four-prong earrings;
                                   b. One pair of jackets with 12 diamonds in each;
                                   c. 14K white gold 18” bead chain;
                                   d. 14K white gold cross with 11 round brilliant
                                   cut diamonds;
                                   e. Man’s white gold Rolex watch with diamond
                                   bezel-25-20 point diamonds

        1
         These assets, or the proceeds of the sale thereof, will be applied to the $150,000.00
money judgment listed herein as asset E-2.
                                                1
 D-1            18-ATF-013033       DPMS INC (Defense Procurement MFG. Services) A15 Rifle
                                    CAL: 223 SN: DKF500411
 D-2            18-ATF-013036       Glock GMBH 23 Pistol CAL: 40, SN: WTU804
 D-3            18-ATF-013037       Smith & Wesson 442 Airweight Revolver CAL: 38, SN:
                                    CYD9527
 D-4            18-ATF-013039       44 Rounds Unknown Ammunition CAL: 223
 D-5            18-ATF-013040       30 Rounds Unknown Ammunition CAL: 223
 D-6            18-ATF-013041       66 Rounds Unknown Ammunition CAL: 223
 D-7            18-ATF-013042       5 Rounds Federal Ammunition CAL: 38
 D-8            18-ATF-013043       13 Rounds Assorted Ammunition CAL: 40
 D-9            18-ATF-013045       12 Rounds Hornady Ammunition CAL: 40
 D-10           18-ATF-013051       12 Rounds Assorted Ammunition CAL: 40
 D-11           N/A                 Any other ammunition
 E-2            N/A                 A money judgment in the amount of $150,000.00 in lieu of 301
                                    Johnson St., Natchez, Mississippi, with the sale of Criminal
                                    Forfeiture identifier properties A-2, B-2, B-3, B-6, and C-2, to
                                    be applied to the balance of the money judgment; and

        WHEREAS, assets D-1 through D-10 have been administratively forfeited, and are no

longer an issue; and

        WHEREAS, the United States of America caused to be published via the internet at

www.forfeiture.gov, notice of this forfeiture and of the intent of the United States of America to

dispose of the property in accordance with the law and as specified in the Preliminary Order, and

notified all known third parties of their right to petition the Court within sixty (60) days from the

first day of publication for a hearing to adjudicate the validity of their alleged legal interest in the

property; and

        WHEREAS, no other potential claimants are known; and

        WHEREAS, no timely claim has been filed; and

        WHEREAS, the Court finds that the Defendant had an interest in the property that is subject

to forfeiture pursuant to 18 U.S.C. §§ 924(d)(1) and 21 U.S.C. § 853;




                                                   2
        NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that

the assets identified below:

 Criminal       Asset ID #        Asset Description
 Forfeiture
 Identifier
 A-1            18-DEA-639242     $1,142,413.01 United States Currency
 A-22           18-DEA-639875     $6,583.00 United States Currency
 B-21           18-DEA-639637     2017     Dodge       Ram      3500     Dully    Truck,    VIN:
                                  3C63RRGL3HG545812
 B-31           18-DEA-639691     2016 Polaris Slingshot, VIN: 57XAATFA4G5198734
 B-61           18-DEA-639735     2012 Suzuki GSX Motorcycle, VIN: JS1GX72A2C2102654
 C-21           18-DEA-640358     Assorted jewelry valued at $33,700.00:
                                   a. One pair 14K white gold four-prong earrings;
                                   b. One pair of jackets with 12 diamonds in each;
                                   c. 14K white gold 18” bead chain;
                                   d. 14K white gold cross with 11 round brilliant
                                   cut diamonds;
                                   e. Man’s white gold Rolex watch with diamond
                                   bezel-25-20 point diamonds
 D-11           N/A               Any other ammunition
 E-2            N/A               A money judgment in the amount of $150,000.00 in lieu of 301
                                  Johnson St., Natchez, Mississippi, with the sale of Criminal
                                  Forfeiture identifier properties A-2, B-2, B-3, B-6, and C-2, to
                                  be applied to the balance of the money judgment.

are hereby forfeited to the United States of America pursuant to 18 U.S.C. §§ 924(d)(1) and 21

U.S.C. § 853.

        IT IS FURTHER ORDERED, ADJUDGED AND DECREED that all right, title and

interest to the property described above is hereby condemned, forfeited and vested in the United

States of America, and shall be disposed of according to law; and

        IT IS FURTHER ORDERED that the United States District Court shall retain jurisdiction

in the case for the purpose of enforcing this Order.




        2
         These assets, or the proceeds of the sale thereof, will be applied to the $150,000.00
money judgment listed herein as asset E-2.
                                                3
SO ORDERED, ADJUDGED, AND DECREED this 16th day of October, 2019.



                                    s/David Bramlette
                                    UNITED STATES DISTRICT JUDGE




                                4
